Case 1:17-cr-00183-TWP-TAB Document 53 Filed 04/12/19 Page 1 of 4 PageID #: 230




                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
           Plaintiff,                                  )
                                                       )
      v.                                               ) Cause No.: 1:17-CR-0183-TWP-TAB
                                                       )
 BUSTER HERNANDEZ,                                     )
 (a.k.a. Brian Kil, Brianna Killian, Brian Mil,        )
 Greg Martain, Purge of Maine,                         )
 uygt9@hushmail.com, jare9302@hushmail.com,            )
 Dtvx1@hushmail.com, Leaked_hacks1,                    )
 Closed Door, Closed Color, Clutter Removed,           )
 Color Rain, Plot Draw, and Invil Cable)               )
                                                       )
           Defendant.                                  )

                   UNOPPOSED MOTION TO CORRECT SCRIVENER’S ERROR
                             IN SUPERSEDING INDICTMENT

           The United States of America, by and through its counsel, Josh J. Minkler, United States

 Attorney for the Southern District of Indiana, and Tiffany J. Preston, Assistant United States

 Attorney, hereby petitions the Court to correct a scrivener’s error in the Superseding Indictment in

 the above matter. In support of this request, the government proffers the following:

           1.      On or about August 1, 2017, a Criminal Complaint was filed against the above

 named defendant, On September 7, 2017, the grand jury returned an Indictment charging Buster

 Hernandez with Production of Child Pornography (Counts 1-6), in violation of 18 U.S.C.

 § 2251(a), Distributing Child Pornography (Counts 7-9), in violation of 18 U.S.C. § 2252A(a)(2),

 Threats to Use Explosive Devices (Counts 10-13), in violation of 18 U.S.C § 844(e) and Threats

 to Injure (Counts 14-26), in violation of 18 U.S.C. § 875(c).


                                                  1
Case 1:17-cr-00183-TWP-TAB Document 53 Filed 04/12/19 Page 2 of 4 PageID #: 231




        2.      On April 9, 2019, the grand jury returned a Superseding Indictment against the

 defendant. The Defendant is scheduled to appear for an initial on the Superseding Indictment on

 April 17, 2019 at 2:00 p.m.

        3.      Subsequent to the return on the Superseding Indictment, the United States realized

 that Count 11 was inadvertently repeated (See paragraph 61 and 63). Accordingly, “Count 11”

 appears twice in the Superseding Indictment. As a result, the subsequent counts are mis-numbered,

 and the resulting total counts should be 41 instead of 40.

        4.      This was an inadvertent scrivener’s error, and the Defendant does not oppose

 allowing the United States to correct it, rather than presenting the entire matter again before the

 Grand Jury.

        5.      The United States will file the corrected Superseding Indictment with the Court

 prior to the August 19, 2019 Jury Trial (corresponding with the Court’s order to file a redacted

 superseding indictment for the Jury). Beginning with paragraph 63, “Count 11” will become

 Count 12, and every subsequent Count will increase by 1. The headings will also be edited to

 correspond to the correct count numbering. No other changes will be made to the Superseding

 Indictment. The forfeiture allegations will be corrected to reflect a total of 41 counts in the

 Superseding Indictment.

        6.      The United States will also provide a corrected copy of the Superseding Indictment

 and corresponding Penalty Sheet to the Magistrate Judge and Defense prior to the April 17, 2019

 Initial Appearance.




                                                  2
Case 1:17-cr-00183-TWP-TAB Document 53 Filed 04/12/19 Page 3 of 4 PageID #: 232




         WHEREFORE, counsel for the Government requests this Court to allow it to correct the

 scrivener’s error in the Superseding Indictment.



                                              Respectfully submitted,

                                              JOSH J. MINKLER
                                              United States Attorney

                                      By:     s/Tiffany J. Preston
                                              Tiffany J. Preston
                                              Assistant United States Attorney
                                              Office of the United States Attorney
                                              10 W. Market St., Suite 2100
                                              Indianapolis, Indiana 46204-3048
                                              Telephone: (317) 226-6333
                                              Fax: (317) 226-6125
                                              E-mail: Tiffany.Preston@usdoj.gov




                                                    3
Case 1:17-cr-00183-TWP-TAB Document 53 Filed 04/12/19 Page 4 of 4 PageID #: 233




                                  CERTIFICATE OF SERVICE

        I hereby certify that on April 12, 2019, a copy of the foregoing Unopposed Motion to

 Correct a Scrivener’s Error in the Superseding Indictment was filed electronically. Notice of this

 filing will be sent to all applicable parties by operation of the Court=s electronic filing system.

 Parties may access this filing through the Court=s system.


                                              By:     s/ Tiffany J. Preston
                                                      Tiffany J. Preston
                                                      Assistant United States Attorney




                                                 4
